Case: 20-60218     Document: 00516357007         Page: 1     Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 14, 2022
                                  No. 20-60218                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   Francisca Angelica Herrera; Erick Antonio Fernandez-
   Herrera; Jennifer Elizabeth Fernandez-Herrera,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 839 997
                              BIA No. A209 839 998
                              BIA No. A209 839 999


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Francisca Angelica Herrera and her minor children, Erick Antonio
   Fernandez-Herrera and Jennifer Elizabeth Fernandez-Herrera, natives and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60218     Document: 00516357007           Page: 2   Date Filed: 06/14/2022




                                    No. 20-60218


   citizens of El Salvador, petition for review of the Board of Immigration
   Appeals’s (BIA) decision dismissing their appeal from an order of the
   Immigration Judge (IJ) denying their applications for asylum and withholding
   of removal. The petitioners challenge the BIA’s conclusion that they failed
   to establish the required nexus between their family-based particular social
   group (PSG) and their feared persecution upon return to El Salvador. See
   Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019). We generally
   review only the BIA’s decision except to the extent that the IJ’s ruling
   influences the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          The petitioners do not challenge the BIA’s determination that they
   failed to demonstrate past persecution. Thus, any such claim is deemed
   waived. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Evidence in the record indicates that any harm the petitioners fear
   upon return to El Salvador would not be on account of their family-based
   PSG but rather in retaliation for Erick’s refusal to join a gang. Accordingly,
   the evidence does not compel a conclusion that the petitioners demonstrated
   a well-founded fear of future persecution on account of a protected ground.
   See Gonzales-Veliz, 938 F.3d at 224; Vazquez-Guerra v. Garland, 7 F.4th 265,
   270 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022); Ramirez-Mejia v.
   Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015).
          Because the petitioners have failed to demonstrate their entitlement
   to asylum, they cannot satisfy the more demanding standard for withholding
   of removal.    See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
   Accordingly, the petition for review is DENIED.




                                         2